Citation Nr: 1816471	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1988, from August 2001 to April 2002, and from December 2004 to December 2005.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge and the Combat Medic Badge.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in January 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In September 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In this regard, pursuant to the Board's September 2016 remand, the Veteran submitted a Veteran's Application for Increased Compensation based on Unemployability (VA Form 21-8940) in April 2017, wherein he reported that he last worked in February 2015 at Specialty Hospital as a registered nurse.  In this regard, such is consistent with his report at the July 2016 Board hearing that he last worked in the medical field in February 2015.  However, at the hearing, he also reported that he owned a welding business after leaving the medical field and, in his January 2013 notice of disagreement, he stated that he was training to become an insurance agent.  Further, at his September 2017 VA PTSD examination, it was reported that he did odd jobs, to include building furniture and fishing.  In this regard, it was noted that he had started his welding business in May 2015 and last completed a job one to two months previously, and did crabbing and shrimping.   

As the Veteran's PTSD is rated based on the frequency, duration, and severity of the symptoms and how they impact both his social and occupational functioning, and eligibility for a TDIU is contingent on his ability to obtain and maintain substantially gainful employment, clarification of the Veteran's employment history is required.  Therefore, the claims must be remanded in order to request that the Veteran submit an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and report specific start and end dates for each employer, to include his dates of self-employment, and his income all positions held. 

Additionally, as the record suggests that he has utilized VA's vocational rehabilitation program, such records should be obtained for consideration in his increased rating and TDIU claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he complete and return a VA Form 21-8940, listing his complete employment history since August 2012, to include specific start and end dates for each employer, to include his dates of self-employment, and his income from all positions held.

2.  Obtain a copy of the Veteran's VA vocational rehabilitation folder and associate it with his claims file. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




